764 F.2d 1324
UNITED STATES of America, Plaintiff-Appellee,v.Robert Paul GAGNON, Pedro Valenzuela, Donald P. Storms,Glenn E. Martin, Defendants-Appellants.
Nos. 82-1289, 82-1310, 82-1311 and 82-1350.
United States Court of Appeals,Ninth Circuit.
July 2, 1985.

Negatu Molla, Asst. U.S. Atty., Tucson, Ariz., for plaintiff-appellee.
Robert S. Wolkin, Stephen C. Villarreal, Micahel L. Piccarreta, Davis, Siegel & Gugino, L. Anthony Fines, Tucson, Ariz., for defendants-appellants.
Before WISDOM,* SKOPIL and FERGUSON, Circuit Judges.ORDER


1
In accordance with the mandate of the Supreme Court in United States v. Robert Paul Gagnon, et al., --- U.S. ----, 105 S. Ct. 1482, 84 L. Ed. 2d 486 (1985), the judgment of convictions of all the defendants is


2
AFFIRMED.


3
The mandate shall issue forthwith.



*
 Hon. John Minor Wisdom, Senior Circuit Judge for the Fifth Circuit, sitting by designation